UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2009 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 333-145264 BIBB CORPORATION (Exact name of Registrant as specified in its charter) Nevada75-3076597 (State or other jurisdiction of incorporation or organization)(I.R.S.
